Citation Nr: 1621356	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative disc and joint disease of the cervical spine (cervical spine disability). 

2.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy, from April 21, 2015. 

3.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy, from April 21, 2015. 

4.  Entitlement to a rating in excess of 20 percent for residuals of dislocations of the left shoulder (left shoulder disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
	

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972 and from October 1972 to December 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted an increased 20 percent rating for degenerative disc and joint disease of the cervical spine (effective October 5, 2005), and denied entitlement to an increased rating in excess of 10 percent for residuals of dislocations of the left shoulder.

The Veteran testified before the undersigned at a December 2008 hearing at the RO in Columbia, South Carolina; a transcript of that hearing has been associated with his claims folder.

In February 2009, the Board granted an increased, 20 percent, rating for residuals of dislocations of the left shoulder and remanded the issue of entitlement to an increased rating for degenerative disc and joint disease of the cervical spine for further development.  

In a June 2010 rating decision, the RO implemented the 20 percent disability rating for the left shoulder disability (effective October 5, 2005).  

However, the Veteran appealed the Board's decision with regard to the left shoulder disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a July 2010 Joint Motion filed by counsel for the Veteran and VA.

In January 2011, the Board remanded the left shoulder disability claim for additional development consistent with the joint motion, as well as, remanded the claim for an increased rating for the cervical spine disability.

In a July 2015 rating decision, the RO granted a 30 percent disability rating for the cervical spine disability, effective October 5, 2005.  However, the Veteran is presumed to seek the maximum available benefit for a disability, and the matter continued to be on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in a July 2015 rating decision, the RO granted a separate rating for radiculopathy of the right and left upper extremities as related to the service-connected cervical spine disability, with a 20 percent disability rating for each extremity (effective April 21, 2015).  These issues are part and parcel of the claim of entitlement to a higher rating for his cervical spine disability, as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine.

The issue of an increased rating for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's cervical spine disability been manifested by ankylosis.  

2.  For the period from April 21, 2015, the Veteran's right upper extremity radiculopathy was manifested by no more than mild, incomplete paralysis.

3.  For the period from April 21, 2015, the Veteran's left upper extremity radiculopathy was manifested by no more than mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.71a, Diagnostic Code 5242 (2015).

2.  From April 21, 2015, the criteria for an initial rating in excess of 20 percent for the right upper extremity radiculopathy have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.7, 4.21, 4.124a, Diagnostic Code 8510 (2015).

3.  From April 21, 2015, the criteria for an initial rating in excess of 20 percent for the right upper extremity radiculopathy have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.7, 4.21, 4.124a, Diagnostic Code 8510.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant case, VA has satisfied its duty to notify under the VCAA.  Specifically, a (pre-rating) November 2005 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  An August 2011 letter provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any timing error as to notice was cured by the AOJ's subsequent readjudication of the claims, including in a July 2015 supplemental statement of the case.
 
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Moncrief Army Community Hospital (MACH), and private treatment records.  VA also notified the Veteran of records it was unable to obtain and the Veteran subsequently submitted copies of private medical records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  Per the prior Board remands, VA has also obtained more current VA examinations for each disability.  

The Veteran received VA examinations, including in March 2006, September 2009, and April 2015.  The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The Veteran has not alleged that the examination was inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's disability, as each one included an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.

Additionally, in December 2008, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2008 hearing, the undersigned noted the issues on appeal.  Additionally, the Veteran testified at a Board hearing.  The undersigned discussed elements of the claim that needed substantiation and asked about evidence that would support the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; therefore, the Board may proceed to the merits of his claims.


II. Rating Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R.  § 4.1.  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Although pain may be a cause or manifestation of functional loss, pain without associated functional limitation cannot serve as the basis for more than the minimum compensable rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

III. Cervical Spine Disability

The Veteran contends that her cervical spine disability is more severe than indicated by his 30 percent disability rating.  

Cervical spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. 

A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the cervical spine is from 0 to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees. C.F.R. § 4.71a.  In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability evaluation of 30 percent would be warranted upon a showing of favorable ankylosis of the entire cervical spine or forward flexion of the cervical spine of 15 degrees or less. A 40 percent evaluation would only be warranted if there is unfavorable ankylosis of the entire cervical spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

A disability rating in excess of 30 percent is not warranted unless the Veteran has ankylosis of the spine.  

Ankylosis, for purposes of this decision, is defined as fixation of a joint in a particular position.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5).

The evidence of record has repeatedly and consistently shown that the Veteran does not have ankylosis of the spine.  The March 2006, September 2009, and April 2015 VA examiners each found that the Veteran had abnormal range of motion, but all found ranges of motion; thus showing that the spine was not in a fixed position.

Similarly, the treatment records document consistent findings of some limitation of motion or full range of motion; there is no indication of ankylosis.  For example, although private medical records from the Carolinas Center for Advanced Management of Pain occasionally documented decreased range of motion, no such records were indicative of ankylosis.  MACH records from October 2009 showed that the ccervical spine showed a full range of motion.  A March 2011 MACH record showed normal flexion, extension, rotation and lateral flexion bilaterally; pain was not elicited by motion.   

The Veteran has not reported ankylosis and there is no other lay evidence in support of such a finding.  Given the ranges of motion found by the examiner, the evidence is against a finding that the Veteran has ankylosis.  Indeed, the April 2015 VA examiner specifically found no ankylosis.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board must also evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.   

As noted above, the Veteran has been granted separate ratings for radiculopathy of the right and left upper extremities as related to the service-connected cervical spine disability, with a 20 percent disability rating for each extremity, effective April 21, 2015 - the date of the last VA examination).  

Under Diagnostic Code 8510, for diseases of the peripheral nerves of the upper radicular group (fifth and sixth cervicals) a 20 percent rating is assigned for mild incomplete paralysis; a 40 percent rating is assigned for moderate incomplete paralysis of the major extremity and 30 percent for the minor extremity; a 50 percent rating is assigned for severe incomplete paralysis of the major extremity and a 40 percent disability rating for the minor extremity.  A maximum 70 percent rating is assigned for complete paralysis, with all shoulder and elbow movements lost or severely affected, and hand and wrist movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  Per the April 2015 VA examination, the Veteran is right hand dominant.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The March 2006 VA examiner found that the Veteran's motor strength was 5/5 with adequate bulk and tone, sensation was intact, and deep tendon reflexes were normal (2+).  The September 2009 VA examiner found that motor and sensory examinations were normal; reflexes were normal 2+ and symmetric throughout.  In a June 2012 Gulf War examination, the Veteran did not report any neurological signs or symptoms.

VA and MACH records similarly do not indicate neurological impairment prior to April 21, 2015.  For example, a May 2009 MACH record shows that EMG testing of the upper extremities was negative for cervical radiculopathy, isolated mononeuropathy or generalized peripheral neuropathy.  A June 2009 MACH record documented findings of no sensory examination abnormalities, no motor dysfunction, normal deep tendon reflexes, and no peripheral neuropathy.  A March 2011 MACH record found no neurological abnormalities.  An October 2014 MACH record documented a finding of no sensory abnormalities and normal upper extremity motor strength.

The April 21, 2015 examination marks the first findings of associated neurologic impairment.  The April 2015 VA examiner found radiculopathy of the C5/C6 nerve roots (upper radicular group), with mild paresthesias and/or dyesthesias.  The brachioradialis reflex examination was hypoactive (1+).  Sensory examination was normal.  

From April 21, 2015, the evidence shows that the Veteran's cervical spine disability results in incomplete paralysis of the right and left side affecting the upper radicular group.  The Board finds that a rating for complete paralysis or greater than mild incomplete paralysis is not warranted.  The Veteran's impairment from such disorder resulted in no more than mild numbness and hypoactive (1+) deep tendon reflexes affecting only the brachioradialis, and not the other muscles.  There was no sensory loss.  Strength testing was normal and there was no muscle atrophy.  No functional impairment was indicated as related to the neuropathy.  Furthermore, the VA examiner made a specific finding that the radiculopathy in each upper extremity was mild.  The April 21, 2015 findings are consistent with mild, incomplete paralysis warranting a 20 percent disability rating for each extremity, but no higher.  There is no indication of a more severe level of disability.  

Additionally, the April 2015 VA examiner specifically found no additional neurological impairment.  As such, there is no indication of any additional rating for any other neurological impairment.  

Under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating, would require incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.  In this case, however, the Veteran has not been prescribed bed rest for his spine.  Further this would actually be a lesser benefit than the current 30 percent rating for orthopedic manifestations and 20 percent ratings for neurologic manifestations.  As such, DC 5243 does not provide a basis for an increased rating.  

Additionally, the Board has considered whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities of bilateral shoulder disabilities and status post left inguinal hernia repair.  In this regard, the Board finds that the Veteran's symptomatology associated with each disability is fully addressed by the rating criteria.  Specifically, in regards to the cervical disability, the rating criteria addresses the functionality of the cervical spine, including range of motion and other impairment of movement and function of the joint, such as spasm and neurological impairment (for which the Veteran has been service-connected).  To the extent that the Veteran has complained as to his posture, such complaints are considered as to the Veteran's range of motion.  Additionally, as to the neuropathy, such rating criteria include consideration of loss of sensation, strength, and movement.  Also, to the extent that the Veteran contends that he has headaches due to his cervical spine disability, the AOJ has already separately service-connected the Veteran for headaches.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, referral for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  The criteria for referral are the same as those announced in Thune.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  There is no indication in this case that the Veteran's combined ratings of 60, 70 and 80 percent during the course of his appeal have been inadequate; although the Board may revisit this question when it evaluates his shoulder disability on the merits.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not suggest that the Veteran's service-connected disabilities render him unable to secure or follow gainful employment.  A May 2013 rating decision specifically denied entitlement to a TDIU and the Veteran did not appeal that decision.  The Veteran has indicated that he has been employed as a substitute teacher.  He further implied to the April 2015 VA examiner, that he was employed, though he would occasionally miss work for medical appointments.  Therefore, the Board finds that the issue of entitlement to a TDIU is not raised.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such claims, and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   The Board thus finds that a disability rating in excess of 30 percent for the cervical spine disability is not warranted.  


ORDER

A disability rating in excess of 30 percent for a cervical spine disability is denied.


REMAND

The development directed by the Court of Appeals for Veterans Claims ("Court") in the July 2010 Joint Motion for Remand has not been accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Joint Motion for Remand directed that a VA examiner address the severity of the left shoulder condition based upon the April 2009 X-ray report's finding that the left shoulder had some narrowing of the AC joint.  The Joint Motion for Remand also directed the Board to have a VA examination that addressed whether the Veteran was entitled to a separate disability rating for left-shoulder arthritis based upon the April 2009 private physician letter.  No VA examination associated with the left shoulder disability claim addresses the April 2009 X-ray report.

Also, the record, including the Joint Motion for Remand, indicates that there was a March 2006 VA joints examination for the left shoulder disability claim.  Unfortunately, a record of such examination is not associated with the claims file.  As such, a copy of that VA examination report, as well as any unassociated VA or MACH records, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA and MACH treatment records-to specifically include the March 2006 VA joints examination for the left shoulder disability claim.  

If records cannot be obtained, advise the Veteran of the missing records; the efforts made to obtain them, and what further actions will be taken. 

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the severity of his service-connected left shoulder disability.  

The examiner must note review of the claims folder.  

(a) The examiner should note the nature and severity of ALL symptoms associated with the service-connected left shoulder disability.  

The examiner should specifically note the Veteran's testimony at the December 2008 Board hearing, that he had pain and swelling.  

(b) The examiner should address the severity of the left shoulder condition based on the April 2009 X-ray examination report finding that the Veteran's left shoulder had some narrowing of the AC joint.  

The examiner should specifically note whether there is arthritis (if any) and if it developed due to the service-connected left shoulder disability (residuals of dislocations), and any symptoms associated with such arthritis (if found).  

The examiner should provide reasons for the opinion that include consideration of the Veteran's statements; and the particulars of his medical history.

3.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


